DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Specification
The disclosure is objected to because of the following informalities: In specification, paragraphs [0037] and [0046] disclose that “a concrete spray rig, said cement spray rig comprising a spray head” which seems to be incorrect.  It is unclear if the concrete and cement are being interchangeably used or not.   
Appropriate correction is required.

Claim Objections
Claims 25-32 are objected to because of the following informalities:  
 - -.  Appropriate correction is required.
In claim 25, line 18, the limitation “capable of 8-axes movement” should be amended to - - capable of 8-axis movement - -.  Appropriate correction is required.
In claim 32, lines 2 and 5, the limitation “work piece” (three occurrences) need to be amended to - - workpiece - -.
In claim 32, line 6, the limitation “to spray a polymer material” may need to be amended to - - to spray a polymer material onto the workpiece - - for a better clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the three-dimensional form" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the robotic arm" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "each of said moveable carriage" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "said three-dimensional form" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 which depends from claim 25 recites the limitation “a storage vessel” in line 1.  However, claim 25, line 31 recites an architectural material storage vessel which contains the cementitious material.  It is not clear if these two are the same vessels or not.
Claim 27 which depends from claim 25 (through intermediary claim 26) recites that the at least one removable end effector from claim 25 (lines 7-8) is a concrete spray end effector.  However, claim 25, lines10-11 already recites that the at least one removable end effector comprises a cementitious material spray end effector.  Therefore, it is unclear if the at least end effector comprises two end effectors with one being a cementitious material spray end effector and the second one being a concrete spray end effector or if claim 27 is trying to further define that the cementitious material spray end effector from claim 25 is actually a concrete spray end effector.  If it is the latter, the claim 27 needs to be amended as follows:
27 (Currently Amended) The system of claim 26, wherein said cementitious material spray end effector is a concrete spray end effector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (US 20160001461) in view of KUKA (Expert Documentation, Configuration of Kinematic Systems, NPL provided by Examiner) and Webster et al. (WO 2013067826).
Regarding claim 25, Gardiner et al. teach a computer controlled system, the system comprising: a multi-task robotic arm (5, 14) capable of 6-axis movement (Figures 1B, 1C, 1D, 10, Paragraph [0047]), the multi-task robotic arm (5, 14) having a base (17) and a distal end (16), wherein said base (17) is mounted on a controllably moveable carriage (Paragraph [0047]), and wherein said distal end (16) of the multi-task robotic arm (5, 14) comprises at least one removable end effector (7, 13) (Paragraph [0047]), and, wherein said removable end effector, wherein said end effector is designed to perform addition and subtraction (Paragraph [0046, 0048, 0071]), and wherein said removable end effector is a cementitious/concrete spray end effector (Paragraph [0048-0049]); a computer-controlled positioner (platform on conveyor 40) mounted on a linear rail (conveyor 40), said positioner (platform) is configured to work in conjunction with the multi-task robotic arm (14) as seen in Figure 10 (Paragraph [0061-0063]), wherein said positioner comprises a table (platform to provide workpiece on 
However, Gardiner et al. does not specifically teach wherein said positioner comprises a rotary table mounted on a linear rail capable of rotational and translational movement, the three-dimensional form is disposed on the rotary table and wherein the multi-task robotic arm and the computer controlled positioner together are capable of 8-axes movement.
Kuka teaches the use of robot controllers in conjunction with turn-tilt table positioners are capable of 8-axes movement (Page 9- Page 10) to synchronous motion, all the axes involved (robot axes and external axes) execute a common motion, starting simultaneously and stopping simultaneously (Page 11), wherein the turn-tilt table positioner can be used with the KUKA linear unit (linear rail) as a kinematic system with synchronous motion (Page 12).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gardiner et al. conveyor and platform positioner by integrating a turn-tilt table on the linear conveyor capable of rotational and translational movement to hold the three-dimensional form and that works in conjunction with the multi-task robotic arm taught by Kuka for the advantage of improving the accessibility of the form/workpiece, which increases work efficiency and speed.
In addition the recitation: “for constructing an architectural component  from an architectural material, configured to perform addition and subtraction of the architectural material, wherein the architectural material is cementitious material, configured to 
Even though the limitations above are intended use and Gardiner et al. will be capable of being used for the limitations above, Examiner is relying on Webster et al. to teach the use of a controlled system to spray cementitious material comprising a multi-task robotic arm (1), including a concrete spray end effector (6) (Abstract), wherein the concrete spray end effector (6) comprises a concrete spray nozzle (13) (Figure 1, Abstract) and storage vessel (102, Page 7, lines 3-19) for applying successive layers of material to a form (104, 105a, 105b, Page 7, line 31-Page 8, line 9). Therefore it would 

Regarding claim 26, Gardiner et al. in view of Kuka and Webster teach all the limitations of claim 25 and further comprising a storage vessel (Gardiner, Paragraph [0008]; Webster, 102, Page 7, lines 3-19).  
In addition the recitation: “configured to store the architectural material” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the invention of Gardiner et al. in view of Kuka and Webster meet all of the structural limitations, as claimed, and will be capable of being used for the limitations above.

Regarding claims 27-30, Gardiner et al. in view of Kuka and Webster teach all the limitations of claim 26, Gardiner et al. further teach wherein the at least one removable end effector is a spray end effector (Paragraph [0048-0049]) (claim 27), wherein the spray end effector comprises a spray nozzle (8) (Paragraph [0036, 0041, 0049, 0061]); an inlet line (9) connecting said spray nozzle (8) to the storage vessel claim 28). However, does not specifically teach that the spray end effector is a concrete end effector (claim 27) with a concrete spray nozzle, a concrete inlet line;  pumping means for pumping the architectural material from the storage vessel to the concrete spray nozzle via the concrete inlet line; and, an air inlet line configured to provide a fluid connection between a source of pressurized gas and said concrete spray nozzle (claim 28), wherein said pumping means comprise a peristaltic pump (claim 29) and wherein the architectural material is a sprayable concrete composition (claim 30).
Webster et al. teach a controlled system to spray cementitious material comprising a multi-task robotic arm (1), including a concrete spray end effector (6) (Abstract) (claim 27), wherein the concrete spray end effector (6) comprises a concrete spray nozzle (13) (Figure 1, Abstract) for applying successive layers of material to a form (104, 105a, 105b, Page 7, line 31-Page 8, line 9); a concrete inlet line (3) connecting said concrete spray nozzle (13) to a storage vessel (102, via line 3, Figure 1, Page 7, lines 18-19); pumping means (2) for pumping the architectural material from the storage vessel (102) to the concrete spray nozzle (13) via the concrete inlet line (3); and, an air inlet line (17) configured to provide a fluid connection between a source of pressurized gas and said concrete spray nozzle (13) (Figure 3, Page 8, line 11-32) (claim 28), wherein said pumping means comprise a peristaltic pump (Page 8, lines 20-25) (claim 29) and wherein the architectural material is a sprayable concrete composition (Abstract) (claim 30).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Gardiner’s invention by specifically having the spray end .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (US 20160001461) in view of KUKA (Expert Documentation, Configuration of Kinematic Systems, NPL provided by Examiner) and Webster et al. (WO 2013067826) as applied to claim 28 above, and further in view of Bauer (US 20110259460A1) and Tsai (US 20050214136A1).
Regarding claim 31, Gardiner et al. in view of Kuka and Webster teach all the limitations of claim 28, Gardiner et al. further teach wherein the at least one removable end effector is a milling end effector (13, Paragraph [0046]) but does not explicitly teach the pneumatic control cabinet configured to deliver compressed gas from a compressor through an inlet line to drive the milling end effector.
Bauer teaches that is well-known to have a milling robot including a milling head and a control unit which is driven pneumatically through a connection to compressed air (Paragraph [0009]).
Tsai teaches that it is well-known to have a control cabinet/box in conjunction with pneumatic power, delivery line and air compressor (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the claimed pneumatic drive in a control cabinet to the 
It would have been further obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the pneumatic control cabinet of Tsai into the system of Gardiner as modified by Kuka and Webster, as an effective means of housing the required components of the pneumatic system resulting in efficient, compact design and operation of the system.
In addition the recitation: “configured to deliver compressed gas from a compressor through the inlet line” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the invention of Gardiner et al. as modified by Kuka, Webster, Bauer, Tsai, Robert et al., and Rennex meet all of the structural limitations, as claimed, and will be capable of being used for the limitations above.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (US 20160001461) in view of KUKA (Expert Documentation, Configuration of Kinematic Systems, NPL provided by Examiner), Webster et al. (WO 2013067826), Bauer (US 20110259460A1) and Tsai (US 20050214136A1) as applied to claim 31 above, and further in view of Rennex (US 5,386,741) and Roberts et al. (US 20070020459A1).
Regarding claim 32, Gardiner et al. in view of Kuka, Webster, Bauer, and Tsai teach all the limitations of claim 31 including the three-dimensional form disposed on the rotary table and Gardiner et al. further teach that the three-dimensional form comprises a workpiece (formwork such as 2 in Figs. 1A-1C has workpiece/internal scaffold 11, see Paragraph [0044] and formworks 46 and 47 in Fig. 11 are considered as workpieces before receiving the composite materials 48, see Paragraph [0065]) and that removable end effector can be a milling and a spray end effectors and can be changed and replaced depending on the desired functionality.  However, the combination does not explicitly teach the system includes hotwire end effector and polymer spray end effector. 
Roberts et al. teach that it is well-known to use a polymer spray on a robotic end effector to coat a workpiece (Paragraph [0057]).
Rennex teaches that it is well-known to use hot wire cutting hoop (294) on a robotic end effector to perform a cutting action (Col. 12, lines 53-62).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the claimed polymer spray end effector and hot wire end effector to the system of Gardiner as modified by Kuka and Webster, Bauer and Tsai, as taught by Robert et al. and Rennex as respectively, as an effective means of providing conventional well-known devices for both cutting and coating the workpiece of the three-dimensional form based on the specific design requirements.  In addition, using the polymer spray end effector and hot wire end effector into the system of Gardiner as modified by Kuka and Webster, Bauer and Tsai, as taught by Robert et al. 
In addition the recitation: “configured to remove select portions of the work piece in order to shape the work piece as desired” and “configured to spray a polymer material in order to fabricate the three-dimensional form” are considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the invention of Gardiner et al. as modified by Kuka, Webster, Bauer, Tsai, Robert et al., and Rennex meet all of the structural limitations, as claimed, and will be capable of being used for the limitations above.
  
Response to Arguments
Applicant’s arguments with respect to claims 25-30 have been considered but are moot because a new ground(s) of rejection is made in view of a new combination of Gardiner et al. in view of KUKA, Webster et al., Bauer, Tsai, Robert et al., and Rennex. 
Applicant mainly argues that the primary art of Gardiner is strictly concerned with computer aided was formation of a mold used for the production of a construction element and that the reference does not concern computer aided formation of the construction element itself. The examiner respectfully disagrees with such arguments.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             	04/07/2021